DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first suspension sensor supported by a front suspension of the vehicle positioned forward of the CVT and the second suspension sensor supported by a rear suspension of the vehicle positioned rearward of the CVT (claims 21 and 32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (USPub 2015/0057885).
	With respect to claims 21 and 32, Brady et al. disclose a method of adjusting vehicle shock absorbers of a vehicle comprising the steps of: operatively coupling a prime mover to a plurality of ground engaging members through a CVT ([0115]); monitoring with an electric controller a plurality of inputs (speed, steering angle, acceleration, braking, throttle, gear selection) from a plurality of sensors [0030] including a first suspension sensor supported by a front suspension of the vehicle ([0160], sensors provide inputs for controlling each shock absorber) and a second suspension sensor supported by a rear suspension of the vehicle ([0160], sensors provide inputs for controlling each shock absorber); and determining a first damping characteristic of a first adjustable shock absorber of the front suspension of the vehicle and a second damping characteristic of a second adjustable shock absorber of the rear suspension of the vehicle based on the plurality of sensors ([0163], dependent on brake condition), wherein: if a first input of the plurality of inputs has a first condition ([0163], dive), at least one of the first and second damping characteristics is altered to increase the firmness of at least one of the first and second adjustable shocks absorbers [0045], and if the first input of the plurality of inputs has a second condition ([0165], brakes not on), at least one of the first and second damping characteristics is altered based on at least one vehicle characteristic determined by at least one of the plurality of sensors [0163-0166]. Brady et al. do not specifically disclose that the first suspension sensor supported by a front suspension of the vehicle is positioned forward of the CVT and that the second suspension sensor supported by a rear suspension of the vehicle is positioned rearward of the CVT. However, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Brady et al. to position the sensors supported by the respective suspensions as discussed above, since it has been held that rearranging parts of an invention involves only routine skill in the art.
	With respect to claim 22, wherein the plurality of sensors further comprises at least one of a vehicle speed sensor, a steering sensor, an accelerometer, a gyroscope, a brake sensor, a throttle position sensor, a wheel speed sensor, and a gear selection sensor [0030].
	With respect to claim 23, wherein the first adjustable shock absorber is coupled between a vehicle frame and at least one ground engaging member through an A-arm linkage ([0049] and Fig 5).
	With respect to claim 24, wherein the rear suspension of the vehicle is a trailing arm type suspension (claim 18).

	With respect to claim 26, wherein the selected ride mode comprises at least one of a comfort ride mode [0068], a sport ride mode [0074], and a firm ride mode [0084].
	With respect to claim 27, wherein at least one of the first and second damping characteristics are altered based on a damping profile stored in a memory associated with the electronic controller (look up table and algorithm, [0165]).
	With respect to claim 28, wherein the first suspension sensor supported by the front suspension provides acceleration information [0163].
	With respect to claim 29, wherein the second suspension sensor supported by the rear suspension provides acceleration information [01666].
	With respect to claims 30 and 31, wherein the first input is associated with an operator control (brake pedal, [0163-0166]).
	With respect to claim 33, further comprising: a steering system supported by the frame and including a steering device operatively coupled to at least one of the plurality of ground engaging members to steer the vehicle; a driver actuatable device positioned to be actuatable by a driver [0158], the driver actuatable device being a dual purpose device capable of receiving a first input indicative of a first driver initiated request type (first mode) and a second input indicative of a second driver initiated request type (second mode), the first driver initiated request type being to alter the damping characteristic of the adjustable shock absorber (selecting a specific mode adjusts damping control apprpriately); and a driver seat supported by the frame and having a seating surface positioned rearward of the steering device [0026].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        1/11/2022